Name: Commission Regulation (EEC) No 1309/92 of 21 May 1992 amending Regulation (EEC) No 1009/86 establishing general rules applying to production refunds in the cereals and rice sector on account of the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  agricultural structures and production;  plant product;  foodstuff
 Date Published: nan

 22. 5. 92 Official Journal of the European Communities No L 139/47 COMMISSION REGULATION (EEC) No 1309/92 of 21 May 1992 amending Regulation (EEC) No 1009/86 establishing general rules applying to production refunds in the cereals and rice sector on account of the introduction of the combined nomenclature Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1 039/92 (2), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 11a ( 1 ) thereof, Whereas heading ex 1302 32 90 was omitted when the Annex to Council Regulation (EEC) No 1009/86 (*), as last amended by Regulation (EEC) No 3655/90 (6), was redrafted to bring it into line with the new nomenclature ; Whereas production refunds have always been payable on the starch used in the manufacture of the products covered by that code ; HAS ADOPTED THIS REGULATION : Article 1 The following CN code and the corresponding descrip ­ tion are hereby inserted after CN code ex 1302 in the Annex to Regulation (EEC) No 1009/86 : 'ex 1302 32 90 : Mucilage of guar seeds'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 5 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 256, 7. 9 . 1987, p . 1 . O OJ No L 110, 28 . 4. 1992, p. 42. O OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 73, 19. 3 . 1992, p. 7. O OJ No L 94, 9. 4. 1986, p. 6. (6) OJ No L 362, 27. 12. 1990, p. 33.